Title: To James Madison from Thomas Jefferson, ca. 1 June 1784
From: Jefferson, Thomas
To: Madison, James



   Letter not found.

ca. 1 June 1784. In his “Summary Journal of letters,” Jefferson wrote under June, “Jas. Madison. Inclosed Deane’s letters.” In New York on 31 May, Jefferson noted in his account book a payment to James Rivington “for paper and books £3.4” (Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of
          Thomas Jefferson (18 vols. to date; Princeton, N. J., 1950——)., VII, 299). In his letter to JM on 1 July, Jefferson wrote: “I inclosed you by Genl. Gates from N. York Deane’s letters which I could not get in Philada.” The missing letter must have been written in June no later than the fifth when Jefferson left New York. JM received the book and presumably the lost letter about 20 July 1784 (JM to Jefferson, 20 Aug. 1784).
